By Judge Paul M. Peatross, Jr.
These cases came to be heard on August 29, 1995, on the plea in bar alleging double jeopardy based on the administrative license suspension being a punishment and a separate proceeding which would bar later prosecution for driving under the influence of alcohol.
The Court has reviewed the authorities in this case and other cases before the Court on whether or not the administrative suspension of defendants’ drivers license pursuant to § 46.2-391.2 of the Code constitutes a punishment and a separate proceeding. After a careful review of the authorities, this Court is of the opinion that the administrative suspension *250does constitute a punishment and is a separate proceeding from the prosecution for driving under the influence of alcohol.
Accordingly, the pleas in bar are sustained due to double jeopardy.